Title: To George Washington from James Schureman, 5 August 1790
From: Schureman, James
To: Washington, George



Sir
New York Augt 5th 1790

Mr James Ewing having suggested his intention of applying to be appointed Commissioner of loans for the state of New Jersey and requested my interference in his favor My duty to my Constituents will apologize for my troubling your excellency with a statement of some facts which I made to him as objections to his claim.
The supplies from the state of New Jersey to the late Army from the combination of several circumstances are supposed to have been furnished, in much greater proportions from the eastern than the western parts. The bulk of the public debt in the State is consequently in the hands of Inhabitants of the middle and eastern counties.
From the arrangement made by the Act providing for the debt of the U. States the Citizens of that State will I presume have it in their power to subscribe their loans at the offices of New York or Philadelphia.

The intercourse of the five Counties below Trenton is almost exclusively with the latter City[;] a large majority of the Inhabitants of those counties to transact business at Trenton pass through Philadelphia[.] It is therefore presumeable that they will prefer receiving the interest on their stock at the Treasury in Philadelphia even if the office for New Jersey should be established at Trenton.
The same observations will be applicable to the county of Bergen & part of the counties of Essex & Monmouth with regard to the loan office of N. York if that should be permanently established in the City of New York.
The remaining Counties then of Hunterdon Sussex Morris Somerset & Middlesex with part of Essex & Monmouth will principally depend on the loan Office of the State for their accommodation.
Mr Ewing if appointed would no doubt expect to keep his office at Trenton. This I need not observe would be an extreme excentric situation for the counties last mentioned and an inconvenient one for the holders of the debt in the State at large.
To Mr Ewing I trust I shall be understood to have no personal Objection. I beleive him to be qualified for the office; but as I am sensible the place of his residence will not be convenient for the people of the State whose accommodation should be a primary motive, I have thought it my duty to submit these circumstances to your excellency’s consideration. An attachment to the part of the State in which I reside may present them partially to my view, Your Excellency will judge without prejudice.
Some of my colleagues have been consulted who concur in sentiment.
Should your Excellency see any weight in the observations I have made, I trust it will not be deemed presuming to call to your recollection Col. John Neilson as a fit person for the appointment. with sentiments of the greatest respect I am Excellencies most Obt Hume Sevt

J. Schureman

